693 S.E.2d 144 (2010)
SWINK
v.
WEINTRAUB, et al.
No. 101P09.
Supreme Court of North Carolina.
January 28, 2010.
G. Gray Wilson, Winston-Salem, for Weintraub, et al.
Kevin J. Williams, Winston-Salem, for Swink.
Clifford Britt, Winston-Salem, for Margaret Swink.
The following order has been entered on the motion filed on the 16th of April 2009 by the American Medical Association, et al for Leave to File Amici Curiae Brief:
"Motion Dismissed as moot by order of the Court in conference this the 28th of January 2010."